NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   _____________

                                        No. 16-2684
                                       _____________

                                     UNITED STATES

                                              v.

                                    JONATHAN COBB,
                                               Appellant
                                      ______________

                         Appeal from the United States District Court
                           for the Eastern District of Pennsylvania
                            (District Court No. 2:09-cr-0733-001)
                             District Judge: Hon. Alan N. Bloch
                                       ______________

                      Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                     February 9, 2017
                                     ______________

                Before: McKEE, RENDELL, and FUENTES, Circuit Judges.

                                (Opinion filed: June 2, 2017)

                                _______________________

                                        OPINION*
                                 ______________________




*
 This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
McKEE, Circuit Judge.

       Jonathan Cobb appeals the district court’s amended judgment sentencing him to

180 months’ imprisonment. For the reasons below, we will affirm the judgment of the

district court.

                                                I1

       When a defendant fails to object at the time of sentencing, we review a procedural

challenge to the sentence for plain error.2 A plain error is a clear and obvious error that

affects substantial rights.3 An appellate court should only exercise its discretion to correct

a plain error if it “seriously affect[s] the fairness, integrity or public reputation of judicial

proceedings.”4 Challenges to the substantive reasonableness of a sentence are reviewed

for an abuse of discretion, regardless of whether they fall inside or outside of the

guideline range.5 An abuse of discretion occurs when a district court bases its decision on

“a clearly erroneous finding of fact, an errant conclusion of law or an improper

application of law to fact.”6

       Cobb argues that his sentence is both procedurally and substantively unreasonable

because the district court failed to neutralize the taint of the ineffective assistance of


1
  We write only for the parties in this non-precedential opinion, so our factual recitation is
brief.
2
  United States v. Flores-Mejia, 759 F.3d 253, 255 (3d Cir. 2014) (en banc).
3
  Fed. R. Crim. P. 52(b); United States v. Olano, 507 U.S. 725, 732 (1993).
4
  Olano, 507 U.S. at 732 (alteration in original) (citation and internal quotation marks
omitted).
5
  Gall v. United States, 552 U.S. 38, 51 (2007).
6
  Pardini v. Allegheny Intermediate Unit, 524 F.3d 419, 422 (3d Cir. 2008) (citation and
internal quotation marks omitted).

                                                2
counsel Cobb received as required under Lafler v. Cooper.7 First, Cobb asserts that the

district court accepted the government’s claim that an 851 Notice would have been filed

even if Cobb had pled guilty, and that the court failed to consider circumstantial evidence

that indicated otherwise. Although it is clear that the district court accepted the

government’s representations about the 851 Notice, it only did so after Cobb’s counsel

conceded during the February 10, 2016 relief hearing that there was no direct evidence

that would have contradicted the representations of the Assistant United States Attorneys

involved.8 Given the absence of contradictory evidence, Cobb’s attorney did not object

when the district court found that the 851 Notice would have been filed whether or not

Cobb would have exercised his right to trial.9 As the 851 Notice issue was settled by the

time of Cobb’s resentencing hearing, it was not procedurally unreasonable for the district

court to fail to revisit the issue.

       Cobb further argues that the district court erred in re-invoking the same 78%

variance Cobb had received on his original sentence. He claims that the reasons for that

original upward variance did not apply to the resentencing. Cobb claims that the

justifications given by the district court for the original upward variance, which included

information from Cobb’s trial, were not relevant for resentencing purposes. An analysis

of the resentencing transcript, however, shows that the district judge chose the 78%

variance based on the seriousness of Cobb’s crimes, the importance of deterrence, and


7
  Lafler v. Cooper, 566 U.S. 156, 170 (2012).
8
  App. 118.
9
  App. 120.

                                              3
Cobb’s extensive criminal record.10 Those factors had not changed since Cobb’s original

sentencing, and it was therefore not unreasonable for the court to again impose a 78%

variance. Additionally, despite Cobb’s assertion that the district court incorrectly

supplemented the reasoning behind Cobb’s sentence with “unspecified trial evidence,”11

Lafler clearly indicates that the court need not disregard what occurred at trial when

attempting to neutralize the taint of ineffective assistance of counsel.12

       Finally, Cobb argues that the district court gave “no meaningful consideration to

the arguments and evidence” his attorney presented during the resentencing hearing.13

However, the district court need not explicitly address every argument made by the

litigant or make specific findings about each of the § 3553(a) factors.14 An examination

of the resentencing transcript reveals that the district court stated that it intended to give

“full credit” to Cobb’s behavior and accomplishments in prison by reducing his sentence

from 288 to 180 months.15 Though the resulting sentence is still significant, the reduction

is also quite significant. Moreover, the district court specifically referred to several of the

§ 3553(a) factors during Cobb’s resentencing, including the seriousness of the offense,




10
   App. 181-83.
11
   Appellant Br. at 3.
12
   Lafler, 566 U.S. at 171-72.
13
   Appellant Br. at 22.
14
   United States v. Cooper, 437 F.3d 324, 329 (3d Cir. 2006), abrogated on other grounds
by Rita v. United States, 551 U.S. 338 (2007).
15
   App. 183-84.

                                               4
adequate deterrence to others, and protection of the public.16 Therefore, we find that there

were no procedural defects in the district court’s resentencing of Cobb.



                                             II

       In United States v. Tomko, we held that a sentence that is procedurally sound will

not be considered substantively unreasonable “unless no reasonable sentencing court

would have imposed the same sentence on that particular defendant for the reasons the

district court provided.”17 Cobb’s resentencing resulted in a reduced sentence of 180

months, 108 months fewer than his original sentence. A consideration of the substantive

reasonableness of a sentence under an abuse of discretion standard “gives district courts

broad latitude in sentencing.”18 The second sentence was clearly not substantively

unreasonable under that standard.

                                            III

       For the aforementioned reasons, we will affirm the judgment of the district court.




16
   App. 181-82.
17
   United States v. Tomko, 562 F.3d 558, 568 (3d Cir. 2009).
18
   United States v. Levinson, 543 F.3d 190, 195 (3d Cir. 2008) (footnote omitted).

                                             5